260 F.2d 957
Nathan METZ, Appellant,v.TUSICO, INCORPORATED, Appellee.
No. 7685.
United States Court of Appeals Fourth Circuit.
Argued October 14, 1958.
Decided October 17, 1958.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Albert V. Bryan, Judge.
Nathan L. Silberberg, Washington, D. C. (David I. Absé, Washington, D. C., on brief), for appellant.
Armistead L. Boothe, Alexandria, Va., for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
In an earlier appeal in this case we vacated the judgment for the defendant-appellee and remanded the case to the District Court. Metz v. Tusico, Inc., 4 Cir., 1957, 246 F.2d 54. That Court then took further testimony and made additional findings, concluding that there was no breach by the appellee of its warranty that water was available to the property sold by it to the appellant, and rendered judgment for the appellee. We perceive no error in the Judge's findings of fact or conclusions of law, and the judgment is affirmed for the reasons stated in the District Court's opinion. 260 F. Supp. 393.


2
Affirmed.